DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending as amended on 7/23/21.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 7/23/21. In particular, new claims 9 and 10 have been added, and new claim 10 recites previously unclaimed limitations which require adding new grounds of rejection. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1, and recites “a level of foaming is reduced…” 
It is not clear what is meant by “a level of foaming” in claim 3. For example, “a level of foaming” could refer to some cumulative measurement (volume, height) of amount of foaming over the course of an entire reaction, or, a maximum height of foaming observed at any given point in a reactor, or, a maximum volume of foaming at any given point in a reactor, or, some other foam measurement property. The claims do 
Claim 3 further recites “relative to a level of foaming observed without the at least one linear C1-C7 aliphatic acid.” It is not clear whether “a level of foaming observed without the linear C1-C7 aliphatic acid” is to be determined in a comparative process wherein the only process difference is the omission of the C1-C7 aliphatic acid, or, whether other process differences (e.g., temperature, pressure, and/or inclusion of further reactants such as aromatic monoacids or aliphatic acids having more than 7 carbon atoms) are permitted between the method utilizing the C1-C7 aliphatic acid and the comparative method without the C1-C7 aliphatic acid.
Claim 6 depends from claim 1, and recites “level of foaming is reduced…” (missing the word “a” before “level”). While claim 6 specifies measuring “a maximum level of reaction medium in a concentrator,” it is not clear what is meant by “a level of foaming” in claim 6. For example, “a level of foaming” could refer to a maximum height of reaction medium observed at any given point in a reactor, or, a maximum volume of reaction medium at any given point in a reactor. The claim does not recite any particular method for measuring a foam level, nor does the claim define “level” in terms of any particular units, and as such, one would not know how to determine whether a level of foaming is encompassed by the present claim. 
Claim 6 further recites “relative to a level of foaming observed without the linear C1-C7 aliphatic acid.” It is not clear whether “a level of foaming observed without the 1-C7 aliphatic acid” is to be determined in a comparative process wherein the only process difference is the omission of the C1-C7 aliphatic acid, or, whether other process differences are permitted between the method utilizing the C1-C7 aliphatic acid and the comparative method. 
Claims 7-8 depend from claim 6 and are therefore unclear for the same reasons discussed with regard to claim 6.

Claim Rejections - 35 USC § 103
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (WO 2012/173105; machine translation provided by Applicant cited herein).
As to claims 1, 4, 5, 9 and 10, Imai exemplifies [0047, example 1] a process for preparing a semiaromatic copolyamide by polymerization of 11-aminoundecanoic acid (a C11 amino acid), decamethylenediamine (i.e., 1,10-decanediamine) and terephthalic acid. The resulting copolyamide is 11/10.T.  Acetic acid (a linear C2 aliphatic acid) is included as a terminal regulator, and therefore each of the polymerization steps in the process of Imai are performed in the presence of acetic acid. Acetic acid is in a weight proportion of 0.1% relative to all constituents in the reactor, which falls within the range recited in claim 10. [calculation: 40 g acetic acid/40229 g total constituents]
The process disclosed by Imai comprises several steps, including a step in a pressure reaction vessel at 290 C (i.e., within the presently claimed range of 290-300 C) at a pressure of 3 MPa (equivalent to 30 bar, i.e., within the presently claimed range of up to 30 bar). In other words, the process of Imai comprises a step wherein, in a single step in the same reactor, the monomers are polycondensed at a temperature and 
Imai’s polymerization process further includes steps in other reactors (e.g., in an extruder). However, in view of the transitional phrase “comprises” (i.e., “the process comprises a step of polycondensation”), the present claim does not exclude steps in addition to the presently recited polycondensation step. 
Imai fails to explicitly teach that, by the completion of the entire polymerization process, the pressure is gradually reduced to atmospheric pressure. 
However, Imai teaches that a copolyamide is obtained. The person having ordinary skill would have realized that, to “obtain” a final product (e.g., for subsequent storage and/or molding), the pressure in the reaction vessel must be released in order to remove product. It would have been obvious to the person having ordinary skill in the art, therefore, to have reduced the pressure in Imai’s reaction vessel at a gradual rate rather than all at once (in order to ensure safety) by the completion of the polymerization (in order to remove and obtain the final polymerized product).
Imai further fails to teach that the process is “industrial.” However, the present claims and specification do not define “industrial” in terms of any particular scale. Therefore, the process suggested by Imai is considered “industrial” as presently recited (i.e., the process is deemed to have industrial applicability). 
As to claim 2, there is no antifoam utilized in the process exemplified by Imai [0047].
As to claims 3 and 6-8, Imai fails to specifically teach that the level of foaming in the reactor is reduced relative to the level observed without acetic acid. However, according to the instant specification, the use of a C1-C7 linear aliphatic acid is responsible for the reduction in foaming as presently recited (instant specification, paragraph bridging pp 2-3). Imai discloses a process utilizing a C2 linear aliphatic acid which is substantially the same as the process described in the instant specification and claims, and therefore, there is reasonable basis to conclude that the level of foaming in the process of Imai is reduced during polycondensation relative to a process without the aliphatic acid, as presently recited in claims 3 and 6-8.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al (US 2013/0225786) in view of Briffaud et al (US 2011/0206881; referred to herein by the second named inventor, Blondel, to distinguish the two cited references). 
As to claims 1, 4, 5, 9 and 10, Briffaud discloses a process for preparing a semiaromatic copolyamide by polycondensation of terephthalic acid (a), an aliphatic diamine having 6-22 carbon atoms (b), and an aminocarboxylic acid and/or lactam (c) (abstract). Briffaud specifically names the copolyamide 11/18/10,T [0068], which is prepared from polycondensation of terephthalic acid, decanediamine (providing a unit according to instant 10.T), N-heptyl-11-aminoundecanoic acid and 11-aminoundecanoic acid (providing a unit according to instant A). In other words, Briffaud discloses preparing a copolyamide according to instant formula A/10.T, wherein A is a unit obtained from polycondensation of a C11 amino acid, and 10.T is a unit obtained from 
Briffaud exemplifies a preparation process [0118-124] which comprises a step of polycondensation of the comonomers in the presence of acetic acid (i.e., a C1-C7 aliphatic acid as presently recited) [0124]. The process comprises a step in a single (same) reactor at 262 C (within the presently claimed range of 200-300 C) and a pressure of 45 bar. The pressure is then gradually lowered to atmospheric pressure and the temperature is raised (i.e., the pressure is equal to atmospheric pressure by the end of the polymerization). The amount of acetic acid is 0.2% relative to the total weight of all the constituents in the reactor, which falls within the range recited in claim 10. [calculated by setting weight of a+b+c+d = 100; wt of water = 25, weight of acetic acid is 0.25; wt% of acetic acid is 0.25/125.25 = 0.2%]
The pressure of 45 bar exemplified by Briffaud is higher than the presently claimed pressure of up to 30 bar. Briffaud fails to specifically teach utilizing a pressure of up to 30 bar. 
Like Briffaud, Blondel discloses a copolyamide according to the formula A/X.T formed from an amino acid or lactam, a diamine and a diacid [0012-0013]. Blondel discloses several suitable processes for the preparation of the polyamide, including a process substantially similar to the process of Briffaud, wherein a reactor is maintained between 10-50 bar at a first temperature level, and the pressure is gradually brought 
In light of Blondel’s disclosure, the person having ordinary skill in the art would have recognized that any pressure between 10 and 50 bar would be suitable for the first stage of the reaction of Briffaud. As established by Blondel’s disclosure, selection of suitable temperatures and pressures from within generally suitable known ranges would have been a matter of routine experimentation for one having ordinary skill in the art. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable rangers by routine experimentation (MPEP 2144.05 II A). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolyamide by polymerization of comonomers in the presence of acetic acid, as disclosed by Briffaud, utilizing any autogenous pressure within the suitable range disclosed by Blondel (i.e., 10-50 bar), including a pressure within the presently claimed range of up to 30 bar. 
Briffaud further fails to teach that the process is “industrial.” However, the present claims and specification do not define “industrial” in terms of any particular scale. Therefore, given that it has industrial applicability, the process suggested by modified Briffaud is considered “industrial” as presently recited. 
As to claim 2, there is no antifoam in the process disclosed by Briffaud in [0124].
As to claims 3 and 6-8, Briffaud fails to specifically teach that the level of foaming in the reactor is reduced relative to the level observed without acetic acid. However, according to the instant specification, the use of a C1-C7 linear aliphatic acid is responsible for the reduction in foaming as presently recited (instant specification, 2 linear aliphatic acid which is substantially the same as the process described in the instant specification and claims, and therefore, there is reasonable basis to conclude that the level of foaming in the process of modified Briffaud is reduced during polycondensation relative to a process without the C1-C7 linear aliphatic acid, as presently recited in claims 3 and 6-8.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al (US 2011/0206881; referred to herein by the second named inventor, Blondel). 
As to claims 1, 4, 5 and 9, Blondel discloses a copolyamide according to the formulation A/X.T and a process for preparation (abstract), and specifically names 11/10.T as having a marked advantage [0052]. 
Blondel further teaches including a chain terminating agent [0081], and names aliphatic acids as preferred compounds, including acetic, propionic, valeric, caproic and capric acid [0084], which are linear aliphatic acids having between 2 and 7 carbon atoms. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the 11/10.T polyamide disclosed by Blondel utilizing any of the chain terminating agents named by Blondel, including any of the abovenamed aliphatic acids (e.g., acetic acid). 
Blondel teaches a process comprising a single stage of reaction between amino acid A and the diamine X and terephthalic acid in the presence of chain terminating agent [0092]. Blondel teaches that the temperature is between 200-380 C [0093]. The prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Furthemore, Blondel exemplifies a process comprising a polycondensation step in a single step in a single (same reactor) utilizing temperatures from 220-260 C and a pressure of 20 bar [0197].
Blondel fails to teach that the process is “industrial.” However, the present claims and specification do not define “industrial” in terms of any particular scale. Blondel’s process teaches a material uses in the manufacture of standard consumer goods [0001]. Therefore, given that it has industrial applicability, the process suggested by Blondel is considered “industrial” as presently recited. 
As to claim 2, Blondel does not disclose the use of antifoam.
As to claims 3 and 6-8, Blondel fails to specifically teach that the level of foaming in the reactor is reduced relative to the level observed without C1-C7 linear aliphatic acid. However, according to the instant specification, the use of a C1-C7 linear aliphatic acid is responsible for the reduction in foaming as presently recited (instant specification, paragraph bridging pp 2-3). Blondel suggests a process utilizing a linear 1-C7 linear aliphatic acid, as presently recited in claims 3 and 6-8
As to claim 10, Blondel exemplifies [0197] a polyamide prepared with a monocarboxylic acid chain terminating agent (stearic acid). The person having ordinary skill in the art would have been guided as to an appropriate molar amount of chain terminating agent by looking to the molar amount of agent exemplified by Blondel. Therefore, when carrying out Blondel’s process utilizing any of the chain terminating agents named by Blondel, it would have been obvious to the person having ordinary skill in the art to have utilized the same molar proportions of each of the types of monomers (A, X, T and chain terminating agent) as utilized in Blondel’s example in order to achieve substantially the same reactivity halting effect as exemplified by Blondel. See [0081-2].
Substitution of the 0.021 mol of stearic acid in Blondel’s example for an equimolar amount of acetic acid would give a weight proportion of 0.37% acetic acid based on the total weight of constituents in the reactor, which falls within the presently recited range.  [0.021 moles of acetic acid is 1.26 g; total weight of reactor constituents in [0197] with 6 g stearic acid substituted for 1.26 g acetic acid is 335.05; 1.26/335.05 = 0.37%]

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered.
With regard to the rejections under 35 USC 112:
Applicant’s argument that the claims no longer lack antecedent basis in view of the amendments is persuasive. 
Applicant argues (pp 6-7) that in the implementation of claim 3, one may remove the linear aliphatic acid to measure the actual decrease in foaming, but that such a process is not claimed in claim 1. In light of Applicant’s arguments, claims 3 and 6 have been interpreted as reciting a property of the process of claim 1, and do not require actually performing an additional process without the aliphatic acid in order to determine a level of foaming in a comparative process. 
Applicant further argues (p 7) that claim 3 does not state that other process differences occur when the comparison between the level of foaming with or without linear aliphatic acid is made. However, Applicant has still not explained whether, e.g., the foaming in a process according to claim 1 wherein the only monoacid is acetic acid must be compared to the foaming in a comparative process with no monoacid at all, or, whether the comparative acid could have a monoacid which has more than 7 carbons or which is not aliphatic (e.g., benzoic acid or stearic acid). 
With regard to Imai:
Applicant argues (p 9) that industrial scale takes on its common meaning, which would be known to the person of ordinary skill in the art as meaning a large size. However, the present claims do not require an industrial scale. The word scale does not appear in the claims. The claims recite an “industrial process.” There is no indication in 
Applicant argues (p 10, first paragraph) that “claim 1 does not include any further modifications to its polycondensation step,” and then describes several steps disclosed in Imai. Applicant concludes that “therefore, the skilled person would not be motivated from the cited art to reduce the pressure at the specific time-point upon completion of polymerization as claimed.” However, Applicant has not provided any specific reasoning as to why a releasing of pressure (in a controlled/safe manner) to remove and obtain the final product disclosed by Imai from the reaction vessel would not correspond to the presently recited step of gradually reducing the pressure to atmospheric pressure by the completion of the entire polymerization process disclosed by Imai.
Applicant further argues (p 10, last paragraph) that Imai discloses an additional constituent (c) which can be used in an amount up to 30 mol%, which further distances Imai from the subject matter of claim 1. However, the additional constituent (c) of Imai is optional, as evidenced by Claim 1 of Imai, and as further evidenced by the fact that none of Imai’s exemplified polyamides contain the (c) constituent. Therefore, Imai 
Applicant argues (p 14) that Imai discloses an amount of acetic acid and water of 20 wt%, which is outside the claimed range. However, it is unclear why Applicant would include water with the acetic acid when calculating the weight percentage of acetic acid based on total constituents. 
With regard to Briffaud in view of Blondel:
Applicant argues (p 9) that industrial scale takes on its common meaning, which would be known to the person of ordinary skill in the art as meaning a large size. However, the present claims do not require an industrial scale. The word scale does not appear in the claims. The claims recite an “industrial process.” There is no indication in the claims or specification of a minimum scale associated with an “industrial process.” Given its broadest reasonable interpretation, an “industrial process” means a process with industrial applicability or relevance, and therefore modified Briffaud suggests an industrial process.
Applicant argues (p 9) that Briffaud suggests problems in [0016-17] with industrial feasibility. However, the discussion cited by Briffaud relates to prior disclosures (background), rather than the invention disclosed by Briffaud. Therefore, Applicant’s argument that [0016-17] of Briffaud establish the nonobviousness of an industrial process are not persuasive for at least the reason that the cited paragraphs are not discussing Briffaud’s invention. 
Applicant argues (p 11) that one would not be motivated to remove the surplus precursors in Briffaud that are not required in the present application, i.e., component 
With regard to Blondel:
Applicant argues (p 12) that teachings in [0046] and [0056] of Blondel teach alternate A units or additional Z units. However, Blondel explicitly teaches 11/10.T as having a marked advantage (and exemplifies it in [0197]). Therefore, Blondel clearly discloses a copolyamide of formula A/10.T, and specifically 11/10.T, as claimed. 
Applicant argues (p 12, as well as on p 13) that Blondel differs from claim 1 because water and catalyst are not required to synthesize the present copolyamide. However, the present claims in no way exclude the presence of such components. It is further noted that instant example 1 employs water and catalyst in the synthesis. It is 
Applicant argues (p 13) that Blondel’s temperature and pressure ranges include values outside the claimed ranges, and one would have implemented at least a first and second reaction temperature based on Blondel’s teaching in [0095]. However, Applicant has not explained why one would not have selected first and second temperatures within the presently recited range, particularly in view of the fact that Blondel exemplifies a process comprising a polycondensation step in a single step in a single (same reactor) utilizing temperatures and pressure within the recited ranges (temperatures from 220-260 C and a pressure of 20 bar [0197]).
Applicant argues (p 13) that Blondel exemplifies stearic acid, and therefore one would be motivated to increase the length of the aliphatic acid chain based on Blondel. However, Blondel explicitly names C1-C7 aliphatic acids in addition to stearic acid as being suitable chain terminating agents. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
Applicant argues (p 13) that an increase in temperature (such as Blondel’s increase to 280 C) while bringing back the pressure to atmospheric is not claimed. However, Applicant has not explained why such a step would be excluded from the present claims. 
Applicant argues (p 14) that Blondel does not disclose a weight percentage of C1-C7 aliphatic acid, as Blondel exemplifies stearic acid. However, the person having ordinary skill in the art would have been guided as to an appropriate molar amount of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766